J-A11026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES SMITH                                :
                                               :
                       Appellant               :   No. 1423 EDA 2021

               Appeal from the PCRA Order Entered June 7, 2021
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0010869-2012


BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                             FILED AUGUST 31, 2022

       Appellant, James Smith, appeals pro se from the June 7, 20211 order

entered in the Court of Common Pleas of Philadelphia County dismissing his

petition for collateral relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-46. Upon review, we affirm.

       The PCRA court summarized the relevant background as follows.

____________________________________________


1 The notice of appeal, which was filed on July 6, 2021, erroneously states
that Appellant was appealing from a July 7, 2021 order. The trial court docket,
which Appellant attached to the notice of appeal, reveals no order entered on
July 7, 2021. In response to our rule to show cause why the appeal should
not be quashed because no order had been entered on July 7, 2021, Appellant
attached a copy of the order being appealed, which was entered on June 7,
2021. Our Court discharged the rule to show cause and referred the issue to
the merits panel. See 10/12/21 Order. As there were no proceedings on July
7, 2021, we presume this to be a typographical error, which we may excuse
under Pa.R.A.P. 105(a). Such a typographical error may be corrected and
does not require dismissal of the appeal. See, e.g., Commonwealth v.
Mysnyk, 527 A.2d 1055, 1056 n.2 (Pa. Super. 1987). The caption has been
corrected to state that the appeal is from the Order Entered June 7, 2021.
J-A11026-22



      On June 4, 2012, [Appellant] was arrested and charged with
      murder and related offenses. On January 13, 2014, [Appellant]
      appeared before [the trial court] and entered into a negotiated
      guilty plea to third-degree murder, possession of firearms
      prohibited, and possession of an instrument of crime. On the
      same day, [the trial court] sentenced [Appellant] to the
      negotiated sentence of twenty to forty years[’] imprisonment for
      third-degree murder, a consecutive term of three to ten years[’]
      imprisonment for [possession of firearm prohibited], and a
      concurrent term of one to two years[’] imprisonment for
      [possession of an instrument of crime], for a total sentence of
      twenty-three to fifty years of imprisonment.

      On October 8, 2014, [Appellant] filed an untimely post-sentence
      motion, which [the trial court] treated as a [PCRA] petition. On
      March 30, 2015, after appointed counsel filed a no-merit letter
      pursuant to Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.
      1988), [the PCRA court] dismissed the petition and [Appellant] did
      not appeal.

      On October 3, 2016, [Appellant] filed a second pro se PCRA
      petition, which [the PCRA court] dismissed on March 29, 2017.
      On [April 4, 2017], [Appellant] filed a notice of appeal with the
      Superior Court of Pennsylvania. On August 16, 2017, the Superior
      Court dismissed his appeal for failure to file a brief.

      On April [8], 2021, [Appellant] filed the instant pro se PCRA
      petition, his third. On April 20, 2021, [the PCRA court] filed a
      notice of intent to dismiss pursuant to Pa.R.Crim.P. 907. On May
      7, 2021, [Appellant] filed a 907 response. [The PCRA court denied
      the instant PCRA petition on June 7, 2021.]

PCRA Court Opinion, 6/7/21, at 1-2 (unnecessary capitalization and footnote

omitted).

      On appeal, Appellant argues that the PCRA court erred in not finding

PCRA counsel ineffective for failing to challenge plea counsel’s ineffectiveness.

Appellant’s Brief at 4. We disagree.




                                       -2-
J-A11026-22


       “[A]n appellate court reviews the PCRA court’s findings of fact to

determine whether they are supported by the record, and reviews its

conclusions of law to determine whether they are free from legal error.”

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).

Where the record supports the PCRA court’s findings of fact, they are binding

on this Court. Commonwealth v. Watkins, 108 A.3d 692, 701 (Pa. 2014).

We review the PCRA court’s legal conclusions de novo. Id.

       All PCRA petitions, “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final” unless an

exception to timeliness applies. 42 Pa.C.S.A. § 9545(b)(1). 2 “The PCRA’s

time restrictions are jurisdictional in nature.   Thus, if a PCRA petition is

untimely, neither this Court nor the [PCRA] court has jurisdiction over the

petition. Without jurisdiction, we simply do not have the legal authority to

address the substantive claims.” Commonwealth v. (Frank) Chester, 895

A.2d 520, 522 (Pa. 2006) (internal citations and quotation marks omitted)

(overruled on other grounds by Commonwealth v. Small, 238 A.3d 1267

(Pa. 2020)).      As timeliness is separate and distinct from the merits of

Appellant’s underlying claims, we first determine whether this PCRA petition

is timely filed. Commonwealth v. Stokes, 959 A.2d 306, 310 (Pa. 2008).


____________________________________________


2 The one-year time limitation can be overcome if a petitioner (1) alleges and
proves one of the three exceptions set forth in Section 9545(b)(1)(i)-(iii) of
the PCRA, and (2) files a petition raising this exception within one year of the
date the claim could have been presented. 42 Pa.C.S.A. § 9545(b)(2).

                                           -3-
J-A11026-22


Finally, our courts have expressly rejected attempts to utilize ineffective

assistance of counsel claims as a means of escaping the jurisdictional time

requirements for filing a PCRA petition.         See, e.g., Commonwealth v.

Gamboa-Taylor, 753 A.2d 785 (Pa. 2000) (claim of ineffective assistance of

counsel does not save an otherwise untimely petition for review on the

merits).

       The PCRA court in addressing Appellant’s claim of ineffective assistance

of counsel noted the following:

       The instant petition is facially untimely. Because [Appellant]
       failed to file a timely post-sentence motion, his judgment of
       sentence became on February 14, 2014, thirty days after his
       period to file a notice of appeal with the Superior Court of
       Pennsylvania expired. [Appellant] had one year from that day to
       file a timely PCRA petition. The instant petition was filed on April
       [8], 2021, six years and two months after the time to seek
       collateral review.

PCRA Court Opinion, 6/7/21, at 3. We agree with the PCRA court’s analysis

and conclusions.

       We also agree with the PCRA Court’s analysis and conclusions about

Appellant’s failure to plead and prove in the PCRA petition the applicability of

the exceptions to the time bar of the PCRA.3 In fact, the PCRA court noted

that in the instant PCRA petition, Appellant “makes no attempt to argue that




____________________________________________


3Appellant’s request for relief due to ineffective assistance of counsel does
not implicate any of the timeliness exceptions. See Gamboa-Taylor, supra.

                                           -4-
J-A11026-22


his petition falls into one of the . . . enumerated statutory exceptions to the

timeliness requirements.” Id. at 4.

      Similarly, in his appellate brief, Appellant addresses at length the merits

of his ineffective assistance of counsel claims, never explaining, however,

which one, if any, of the three statutory exceptions is applicable here.

      In his brief before us, Appellant includes a reference to Martinez v.

Ryan, 566 U.S. 1 (2012), which, in Appellant’s estimation, renders the instant

PCRA petition timely. Martinez, however, does not aid Appellant.

      In Martinez, the U.S. Supreme Court held that, where counsel is

ineffective in a prior, initial state collateral review proceeding, and where the

ineffectiveness caused the petitioner to procedurally default on a substantive

claim, counsel’s ineffectiveness “may provide cause [to excuse a] procedural

default in a federal habeas proceeding.” Martinez, 566 U.S. at 8 (emphasis

added). A state PCRA proceeding, like the instant one, is not the same as a

federal habeas proceeding. Second, the Martinez Court explicitly stated that

it was not handing down a “constitutional ruling” and that it was not

recognizing a new constitutional right. Martinez, 566 U.S. at 16-17.       Thus,

Martinez affords Appellant no relief. See Commonwealth v. Holmes, 79

A.3d 562, 583 (Pa. 2013) (“As the [Supreme] Court made clear, Martinez did

not recognize a new constitutional right that the [s]tates are obliged to

accommodate in any specific fashion.”); Commonwealth v. Saunders, 60

A.3d 162 (Pa. Super. 2013), appeal denied, 72 A.3d 603 (Pa. 2013), cert.


                                      -5-
J-A11026-22


denied, 571 U.S. 1144 (2014) (explaining that Martinez represents

significant development in federal habeas corpus law, but it is of no moment

with respect to the PCRA’s time bar).

        Because the instant PCRA petition is facially untimely and Appellant

failed to plead and prove the applicability of one of the exceptions to the time

bar of the PCRA, we have no jurisdiction to entertain the merits of the instant

PCRA petition. See Chester, supra.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2022




                                     -6-